Exhibit 10.1

 

COMPENSATION OF LEAD DIRECTOR

 

WHEREAS, the Compensation Committee of the Board has fully considered the scope
of the responsibility and time commitments of the Lead Director and the
practices of comparable companies with respect to the compensation of such
position and based upon such review has advised the Board of its findings and
recommended to the Board of Directors certain changes in the compensation of the
Lead Director;

 

RESOLVED, that the compensation of the Lead Director be increased to the sum of
$12,000/fiscal year of the Company in addition to all fees and compensation
otherwise payable to members of the Board of Directors, such adjustment to be
effective as of July 1, 2005; and

 

FURTHER RESOLVED, that the officers of the Company are authorized and directed
to take such further action as may be necessary or convenient to effect the
foregoing resolutions.

 

--------------------------------------------------------------------------------

 